DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 14 
rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim(s) 14
 recites the limitation “assigning the priority level to each PD in the set of PDs based on a comparison of the location and the device type to the rule.” Emphasis added. There is insufficient antecedent basis for this limitation in the claim.
In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will  substitute the following language: “assigning the priority level to each PD in the set of PDs based on a comparison of a location of each PD and the device type of each PD to the rule.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9, 15 – 17, and 20
is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diab et al., US 20060143583 A1, (“Diab ‘583”).
Regarding Claim 1,
 Diab ‘583 teaches a method comprising:
receiving, at a Power Sourcing Equipment (PSE) (Fig. 1, element 110) via a computer network, an electronic communication ([0019] “power profile information resides in a centralized network location such as a policy server directly or indirectly accessible by the PSE … communicates with the policy server to retrieve power profile information associated with the network devices attached to ports of the PSE.” Emphasis added.) including a policy (Fig. 1, element 119) that specifies a set of rules for prioritizing power distribution over Ethernet for the computer network; (Diab ‘583 [0072]-[0073] “power profile information 119 associated with a network device, user, (or other entity) can be stored in a repository such as in the network device itself (e.g., the PD) or in a network server … Prior to modifying attributes of power signals from power sourcing equipment 110 to network devices 170 based on the retrieved power profile information 119 ….”;See also [0070] - [0071]) 
detecting, at the PSE, that a first Powered Device (PD) is connected via a first Ethernet cable to a first port located on the PSE; ([0082] “power sourcing equipment 110 detects that a network device 170-1 has been coupled to communicate over a data link 160-1 coupled to a port 155-1 associated with power sourcing equipment 110.”;
See also [0056] “The power distributor 310 receives commands from controller 112 indicating which ports 155 and respective power levels to provide power through links 160 (e.g., Ethernet cables) and thus network devices 170 (PDs)” Emphasis added.) 
receiving, at the PSE, first identification information from the first PD; assigning a first priority level to the first PD by electronically comparing the first identification information to the set of rules; ([0067] - [0068] “When a user initially plugs network device 170-1 into link 160-1, power sourcing equipment 110 communicates with network device 170-1 to learn a unique identifier 485 (e.g., code, MAC address, IP address, key, etc.) associated with the network device 170-1. Power sourcing equipment 110 communicates the unique identifier 485 to server 420. Server 420 maps the unique identifier 485 to respective power profile information 119 in repository 480 associated with the corresponding network device 170-1 and forwards the power profile information 119 associated with network device 170-1 to controller 112 of power sourcing equipment 110” Emphasis added;
See also [0047] “Power profile information … include information such as a backup power classification or priority associated with a respective network device 170-1. The class to which a network device 170-1 belongs can indicate a type of power to be applied to the network device 170-1 during a main power failure … (e.g., whether to continue to provide power or discontinue providing power….” Emphasis added.;
See also [0021] – [0022];
See also [0060]; See also Fig. 6, depicting network device IDs correlating to a priority) 
determining, based on the first priority level and a present level of available power for a portion of the computer network that includes the PSE, ([0039] “the controller receives power profile information associated with the network devices indicating how to provision power to the network devices during a power failure such as when an uninterruptible power supply providing power to the power sourcing equipment runs on a battery rather than failed primary wall power.” Emphasis added; See also Fig. 1, elements 120, 192, 130, and 125;
i.e. at least two levels of available power are considered – normal and backup/battery.) 
that power can presently be supplied to the first PD via the first port without violating the policy; and in response to the determining, supplying power from the PSE to the first PD via the first port and the first Ethernet cable. ([0054] – [0055] “Based on use of the power profile information 119 and a power provisioning algorithm, the controller 112 can identify power requirements for network devices 170 … some network devices 170 may not need to be powered during a failure event in which the power source 120 runs off of backup power supply 130, which has a limited capacity of energy to hold up power sourcing equipment 110 … controller 112 and power sourcing equipment 110 to provide appropriate power to network devices 170 under different operating conditions …  provide power to network devices 170 having a higher associated priority … Lower priority network devices 170  … are not provided power from the PSE 110 when primary power input 125 fails.”;
[0039] “the controller receives power profile information associated with the network devices indicating how to provision power to the network devices during a power failure such as when an uninterruptible power supply providing power to the power sourcing equipment runs on a battery rather than failed primary wall power.” Emphasis added. i.e. based on the normal or backup/battery power level, power is provisioned to PDs based on priority.)
Regarding Claim 2,
 Diab ‘583 teaches the method of claim 1, further comprising:
receiving, at the PSE via the computer network, an additional electronic communication ([0095] When a network device is unplugged from a respective port of the power sourcing equipment 110, the power sourcing equipment 110 no longer provides power to the respective port according to the previously used profile. Instead, when power sourcing equipment 110 detects a new network device, power sourcing equipment 110 repeats the above steps to retrieve a power profile ….” Emphasis added;
See also [0091 and fig. 9) including an updated set of rules for the policy; ([0080] “If the network administrator wishes to prevent someone from deviously reprogramming their MAC address for the purpose of making an unauthorized change to their respective power profile information, it may be preferred to initiate use of a secure password provided by the user to authenticate and validate the device/user for a particular power profile information.” Emphasis added. i.e. users may update the power profile information associated with their PD.) 
assigning an updated priority level to the first PD by electronically comparing the first identification information to the updated set of rules; ([0067] - [0068] “When a user initially plugs network device 170-1 into link 160-1, power sourcing equipment 110 communicates with network device 170-1 to learn a unique identifier 485 (e.g., code, MAC address, IP address, key, etc.) associated with the network device 170-1. Power sourcing equipment 110 communicates the unique identifier 485 to server 420. Server 420 maps the unique identifier 485 to respective power profile information 119 in repository 480 associated with the corresponding network device 170-1 and forwards the power profile information 119 associated with network device 170-1 to controller 112 of power sourcing equipment 110” Emphasis added.) 
determining, based on the updated priority level and the present level of available power for the portion of the computer network that includes the PSE, ([0039] “the controller receives power profile information associated with the network devices indicating how to provision power to the network devices during a power failure such as when an uninterruptible power supply providing power to the power sourcing equipment runs on a battery rather than failed primary wall power.” Emphasis added; See also Fig. 1, elements 120, 192, 130, and 125;
See also See also [0055] “power sourcing equipment 110 can provide power to network devices 170 having a higher associated priority … that must work during a power outage. Lower priority network devices … are not provided power from the PSE 110 when primary power input 125 fails.”
i.e. at least two levels of available power are considered – normal and backup/battery.) that power can no longer be supplied to the first PD via the first port without violating the policy due to the updated set of rules; and 
 in response to determining that power can no longer be supplied to the first PD via the first port without violating the policy, ceasing to supply power from the PSE to the first PD via the first port and the first Ethernet cable.  ([0054] – [0055] “Based on use of the power profile information 119 and a power provisioning algorithm, the controller 112 can identify power requirements for network devices 170 … some network devices 170 may not need to be powered during a failure event in which the power source 120 runs off of backup power supply 130, which has a limited capacity of energy to hold up power sourcing equipment 110 … controller 112 and power sourcing equipment 110 to provide appropriate power to network devices 170 under different operating conditions …  provide power to network devices 170 having a higher associated priority … Lower priority network devices 170  … are not provided power from the PSE 110 when primary power input 125 fails.”; Emphasis added.
[0039] “the controller receives power profile information associated with the network devices indicating how to provision power to the network devices during a power failure such as when an uninterruptible power supply providing power to the power sourcing equipment runs on a battery rather than failed primary wall power.” Emphasis added. i.e. based on the normal or backup/battery power level, power is provisioned to PDs based on priority)
Regarding Claim 3,
 The method of claim 1, further comprising:
detecting, at the PSE, a decrease in the present level of available power for the portion of the computer network that includes the PSE; ([0039] “In response to detecting a power failure condition, the power sourcing equipment provisions power to the network devices based on the power profile information associated with the network devices.”) 
determining, based on the first priority level and the decrease in the present level of available power, that power can no longer be supplied to the first PD via the first port without violating the policy; and  in response to determining that power can no longer be supplied to the first PD without violating the policy, ceasing to supply power from the PSE to the first PD via the first port and the first Ethernet cable. ([0054] – [0055] “Based on use of the power profile information 119 and a power provisioning algorithm, the controller 112 can identify power requirements for network devices 170 … some network devices 170 may not need to be powered during a failure event in which the power source 120 runs off of backup power supply 130, which has a limited capacity of energy to hold up power sourcing equipment 110 … controller 112 and power sourcing equipment 110 to provide appropriate power to network devices 170 under different operating conditions …  provide power to network devices 170 having a higher associated priority … Lower priority network devices 170  … are not provided power from the PSE 110 when primary power input 125 fails.”; Emphasis added.
[0039] “the controller receives power profile information associated with the network devices indicating how to provision power to the network devices during a power failure such as when an uninterruptible power supply providing power to the power sourcing equipment runs on a battery rather than failed primary wall power.” Emphasis added. i.e. based on the normal or backup/battery power level, power is provisioned to PDs based on priority)
Regarding Claim 4,
 Diab ‘583 teaches further comprising:
detecting, at the PSE, that a second PD (Fig. 1, element 170-3) has been connected via a second Ethernet cable to a second port located on the PSE; ([0082] “power sourcing equipment 110 detects that a network device 170-1 has been coupled to communicate over a data link 160-1 coupled to a port 155-1 associated with power sourcing equipment 110.”;
See also [0056] “The power distributor 310 receives commands from controller 112 indicating which ports 155 and respective power levels to provide power through links 160 (e.g., Ethernet cables) and thus network devices 170 (PDs)” Emphasis added.)
receiving, at the PSE, second identification information from the second PD; ([0067] - [0068] “When a user initially plugs network device 170-1 into link 160-1, power sourcing equipment 110 communicates with network device 170-1 to learn a unique identifier 485 (e.g., code, MAC address, IP address, key, etc.) associated with the network device 170-1. Power sourcing equipment 110 communicates the unique identifier 485 to server 420. Server 420 maps the unique identifier 485 to respective power profile information 119 in repository 480 associated with the corresponding network device 170-1 and forwards the power profile information 119 associated with network device 170-1 to controller 112 of power sourcing equipment 110” Emphasis added;
See also [0021] – [0022];
See also [0060]) 
assigning a second priority level to the second PD by electronically comparing the second identification information to the set of rules, ([0067] - [0068] “When a user initially plugs network device 170-1 into link 160-1, power sourcing equipment 110 communicates with network device 170-1 to learn a unique identifier 485 (e.g., code, MAC address, IP address, key, etc.) associated with the network device 170-1. Power sourcing equipment 110 communicates the unique identifier 485 to server 420. Server 420 maps the unique identifier 485 to respective power profile information 119 in repository 480 associated with the corresponding network device 170-1 and forwards the power profile information 119 associated with network device 170-1 to controller 112 of power sourcing equipment 110” Emphasis added;
See also [0047] “Power profile information … include information such as a backup power classification or priority associated with a respective network device 170-1. The class to which a network device 170-1 belongs can indicate a type of power to be applied to the network device 170-1 during a main power failure … (e.g., whether to continue to provide power or discontinue providing power….” Emphasis added.;
See also [0021] – [0022];
See also [0060]; See also Fig. 6, depicting network device IDs correlating to a priority) 
wherein the second priority level is higher than the first priority level; (Fig. 6, depicting that the attached devices may vary in priority levels) 
determining, based on the first priority level assigned to the first PD, the second priority level assigned to the second PD, and the present level of available power, that power cannot be concurrently supplied to both the first PD via the first port and the second PD via the second port without violating the policy; and in response to determining that power cannot be concurrently supplied to both the first PD via the first port and the second PD via the second port without violating the policy: ceasing to supply power from the PSE to the first PD via the first port and the first Ethernet cable, and supplying power from the PSE to the second PD via the second port and the second Ethernet cable. ([0054] – [0055] “Based on use of the power profile information 119 and a power provisioning algorithm, the controller 112 can identify power requirements for network devices 170 … some network devices 170 may not need to be powered during a failure event in which the power source 120 runs off of backup power supply 130, which has a limited capacity of energy to hold up power sourcing equipment 110 … controller 112 and power sourcing equipment 110 to provide appropriate power to network devices 170 under different operating conditions …  provide power to network devices 170 having a higher associated priority … Lower priority network devices 170  … are not provided power from the PSE 110 when primary power input 125 fails.”;
[0039] “the controller receives power profile information associated with the network devices indicating how to provision power to the network devices during a power failure such as when an uninterruptible power supply providing power to the power sourcing equipment runs on a battery rather than failed primary wall power.” Emphasis added. i.e. based on the normal or backup/battery power level, power is provisioned to PDs based on priority. Lower priority devices may have power removed.)
Regarding Claim 8,
 Diab ‘583 teaches further comprising:
detecting, at the PSE, that the first Ethernet cable has been unplugged from the first port and plugged into a second port on the PSE; detecting, at the PSE, that a second Ethernet cable has been plugged into the first port and that the second Ethernet cable connects the PSE to a second PD; ([0091] “FIG. 9 is a flowchart 900 illustrating a technique of utilizing a profile according to one configuration of the invention. In general, step 910 in flowchart 900 is performed once, steps 920 and 930 automatically repeat every time a respective one of the network devices 170 is plugged or unplugged from a respective port 150 of power sourcing equipment 110.”;
See also fig. 9 and [0094] – [0095]
See also [0048];
i.e. each time a port detects a plug/unplug event, power profile information is gathered for the identified PD) 
receiving, at the PSE, second identification information from the second PD; 
assigning a second priority level to the second PD by electronically comparing the second identification information to the set of rules; ([0067] - [0068] “When a user initially plugs network device 170-1 into link 160-1, power sourcing equipment 110 communicates with network device 170-1 to learn a unique identifier 485 (e.g., code, MAC address, IP address, key, etc.) associated with the network device 170-1. Power sourcing equipment 110 communicates the unique identifier 485 to server 420. Server 420 maps the unique identifier 485 to respective power profile information 119 in repository 480 associated with the corresponding network device 170-1 and forwards the power profile information 119 associated with network device 170-1 to controller 112 of power sourcing equipment 110” Emphasis added;
See also [0047] “Power profile information … include information such as a backup power classification or priority associated with a respective network device 170-1. The class to which a network device 170-1 belongs can indicate a type of power to be applied to the network device 170-1 during a main power failure … (e.g., whether to continue to provide power or discontinue providing power….” Emphasis added.;
See also [0021] – [0022];
See also [0060]; See also Fig. 6, depicting network device IDs correlating to a priority) 
determining that the present level of available power for the portion of the network that includes the PSE is insufficient to power both the first PD and the second PD concurrently; and
 upon determining that the second priority level assigned to the second PD is lower than the first priority level assigned to the first PD:
supplying power from the PSE to the first PD via the second port and the first Ethernet cable; and
 refraining from supplying power from the PSE to the second PD via the first port and the second Ethernet cable.  
([0054] – [0055] “Based on use of the power profile information 119 and a power provisioning algorithm, the controller 112 can identify power requirements for network devices 170 … some network devices 170 may not need to be powered during a failure event in which the power source 120 runs off of backup power supply 130, which has a limited capacity of energy to hold up power sourcing equipment 110 … controller 112 and power sourcing equipment 110 to provide appropriate power to network devices 170 under different operating conditions …  provide power to network devices 170 having a higher associated priority … Lower priority network devices 170  … are not provided power from the PSE 110 when primary power input 125 fails.”; Emphasis added;
See also [0039] “the controller receives power profile information associated with the network devices indicating how to provision power to the network devices during a power failure such as when an uninterruptible power supply providing power to the power sourcing equipment runs on a battery rather than failed primary wall power.” Emphasis added;
i.e. based on the normal or backup/battery power level, power is provisioned to PDs based on priority; )

Claim(s) 15-17 and 20
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-3 and 8. Specifically:
Claim(s) 15 correspond(s) to claim(s) 1;	
Claim(s) 16 correspond(s) to claim(s) 2;
Claim(s) 17 correspond(s) to claim(s) 3; and
Claim(s) 18 correspond(s) to claim(s) 8. Therefore claim(s) 15-17 and 20 is/are rejected under the same reasoning set forth above over Diab ‘583.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 9
is/are rejected under 35 U.S.C. 103 as being unpatentable over Diab et al., US 20060143583 A1, (“Diab ‘583”) in view of Diab et al., US 20050262364 A1, (“Diab ‘364”).

Regarding Claim 9,
 Diab ‘583 teaches a system comprising a plurality of Power Sourcing Equipments (PSEs) in a computer network, ([0040] “FIG. 1 is a block diagram of an end-to-end Power over Ethernet (PoE) communication system 100 utilizing power profile information 119 according to an embodiment of the invention. As shown, communication system 100 includes network 150, power sourcing equipment 110 (e.g., one or more switch devices) ….” Emphasis added.; See also Fig. 1, elements 150 and 110) 
receiving an electronic communication including a policy that specifies a set of rules for prioritizing power distribution over Ethernet for the computer network; (Diab ‘583 [0072]-[0073] “power profile information 119 associated with a network device, user, (or other entity) can be stored in a repository such as in the network device itself (e.g., the PD) or in a network server … Prior to modifying attributes of power signals from power sourcing equipment 110 to network devices 170 based on the retrieved power profile information 119 ….”;See also [0070] - [0071]) 
detecting that a set of Powered Devices (PDs) are connected to a set of ports located on the respective PSE via a set of the Ethernet cables; ([0082] “power sourcing equipment 110 detects that a network device 170-1 has been coupled to communicate over a data link 160-1 coupled to a port 155-1 associated with power sourcing equipment 110.”;
See also [0056] “The power distributor 310 receives commands from controller 112 indicating which ports 155 and respective power levels to provide power through links 160 (e.g., Ethernet cables) and thus network devices 170 (PDs)” Emphasis added.) 
receiving, from the set of PDs via the set of the Ethernet cables, identification information for the set of PDs; assigning priority levels to the PDs in the set of PDs by electronically comparing the identification information to the set of rules; ([0067] - [0068] “When a user initially plugs network device 170-1 into link 160-1, power sourcing equipment 110 communicates with network device 170-1 to learn a unique identifier 485 (e.g., code, MAC address, IP address, key, etc.) associated with the network device 170-1. Power sourcing equipment 110 communicates the unique identifier 485 to server 420. Server 420 maps the unique identifier 485 to respective power profile information 119 in repository 480 associated with the corresponding network device 170-1 and forwards the power profile information 119 associated with network device 170-1 to controller 112 of power sourcing equipment 110” Emphasis added;
See also [0047] “Power profile information … include information such as a backup power classification or priority associated with a respective network device 170-1. The class to which a network device 170-1 belongs can indicate a type of power to be applied to the network device 170-1 during a main power failure … (e.g., whether to continue to provide power or discontinue providing power….” Emphasis added.;
See also [0021] – [0022];
See also [0060]; See also Fig. 6, depicting network device IDs correlating to a priority)
determining, based on the priority levels and a present level of available power for a portion of the computer network that includes the respective PSE, ([0039] “the controller receives power profile information associated with the network devices indicating how to provision power to the network devices during a power failure such as when an uninterruptible power supply providing power to the power sourcing equipment runs on a battery rather than failed primary wall power.” Emphasis added; See also Fig. 1, elements 120, 192, 130, and 125;
See also [0055] “power sourcing equipment 110 can provide power to network devices 170 having a higher associated priority … that must work during a power outage. Lower priority network devices … are not provided power from the PSE 110 when primary power input 125 fails.”
i.e. at least two levels of available power are considered – normal and backup/battery.) 
 that power can presently be supplied to the complete set of PDs via the set of ports without violating the policy; and  in response to determining that power can presently be supplied to the complete set of PDs via the set of ports without violating the policy, supplying power to the complete set of PDs via the set of ports and the set of Ethernet cables.  ([0054] – [0055] “Based on use of the power profile information 119 and a power provisioning algorithm, the controller 112 can identify power requirements for network devices 170 … some network devices 170 may not need to be powered during a failure event in which the power source 120 runs off of backup power supply 130, which has a limited capacity of energy to hold up power sourcing equipment 110 … controller 112 and power sourcing equipment 110 to provide appropriate power to network devices 170 under different operating conditions …  provide power to network devices 170 having a higher associated priority … Lower priority network devices 170  … are not provided power from the PSE 110 when primary power input 125 fails.”; Emphasis added.
[0039] “the controller receives power profile information associated with the network devices indicating how to provision power to the network devices during a power failure such as when an uninterruptible power supply providing power to the power sourcing equipment runs on a battery rather than failed primary wall power.” Emphasis added. i.e. based on the normal or backup/battery power level, power is provisioned to PDs based on priority)
Diab ‘583 does not teach wherein each respective PSE comprises a processor and memory with instructions thereon which, when executed by the processor, cause the respective PSE to perform a set of actions comprising: 
Diab ‘583  does go on to teach that it’s technique relies on a controller to retrieve and store information as well as perform it’s method and algorithm. (Fig. 1, element 112; See also [0054]). 
Diab ‘364 teaches each respective PSE comprises a processor and memory with instructions thereon which, when executed by the processor, cause the respective PSE to perform a set of actions comprising: ([0019] “As shown in FIG. 2, the controller 32 includes time domain reflectometry (TDR) circuitry 40, a processor 42 and memory 44 ….”; See also [0017] “The controller 32 is configured to allocate power from the ports 28 in accordance with a power budget 32.” ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Diab ‘364 with the teaching of Diab ‘583 as both references are directed to controlling power in computing systems. Moreover, Diab ‘364 improves on Diab ‘583’s teaching of provisioning power in a PSE by technique which further considers network cable length in the power calculations, thus preventing over/underallocation conditions. (Diab ‘364 [[0036] – [0037]) 
Claim(s) 14
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diab et al., US 20060143583 A1, (“Diab ‘583”) in view of Diab et al., US 20050262364 A1, (“Diab ‘364”) in further view of Ramalingam et al., US 20160349821 A1, (“Ramalingam”).
Regarding Claim 14,
 Diab ‘583 in view of Diab ‘364 does not teach wherein the identification information comprises device types for the PDs in the set of PDs,  and wherein assigning the priority levels to the PDs in the set of PDs comprises: identifying, in the set of rules, rules that map the device types to the priority levels; and
assigning the priority level to each PD in the set of PDs based on a comparison of the location and the device type to the rule.
Ramalingam teaches wherein the identification information comprises device types for the PDs in the set of PDs,  and wherein assigning the priority levels to the PDs in the set of PDs comprises: identifying, in the set of rules, rules that map the device types to the priority levels; and
assigning the priority level to each PD in the set of PDs based on a comparison of the location and the device type to the rule.
([0065] – [0066] “powered devices in the power provisioning system 200 may be assigned priority or criticality scores … some powered devices may be assigned high priorities/criticalities such that they are never powered down (e.g., a shared powered IP phone in a common area, an IP phone designated for use in emergency situations, an IP camera, etc.), some powered devices may be assigned medium priorities/criticalities such that they are only powered down in some situations (e.g., a powered IP phone may only be powered down subsequent to a determination of whether it is currently being used), and some powered devices may be assigned low priorities/criticalities such that they are powered down whenever associated second event information is received for them ….” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Ramalingam  with the teaching of Diab ‘583 as both references are directed to controlling power in computing systems. Moreover, Ramalingam improves on Diab ‘583’s teaching of provisioning limited power at a PSE based on device priority (Diab ‘583 [0070] – [0072]) by teaching a technique which further associates device power provisioning priority with forecasted use (Ramalingam [0065]) thus conserving power in the system.

Claim(s) 5-6 and 18-19
is/are rejected under 35 U.S.C. 103 as being unpatentable over Diab et al., US 20060143583 A1, (“Diab ‘583”) in view of Ramalingam et al., US 20160349821 A1, (“Ramalingam”).
Regarding Claim 5,
 Diab ‘583 does not teach wherein the first identification information comprises a device type of the first PD and a present location of the first PD, and ([0026] “the connection of a powered device to a PSE causes network information for that powered device to be automatically populated in the event database … the event database 206 may provide a variety of different associations between a variety of different powered devices, PSE ports, users, and/or physical location elements ….” Emphasis added.) 

wherein assigning the first priority level to the first PD comprises:
identifying, in the set of rules, a rule specifying that devices of the device type that are positioned at the present location of the first PD are to be assigned the first priority level; and
 assigning the first priority level to the first PD based on a comparison of the location and the device type to the rule.  
As discussed above, Diab ‘583 goes on to teach prioritizing PDs based on power profile information associated with each PD. (Diab ‘583 [0070] – [0072]). 
Ramalingam  teaches wherein the first identification information comprises a device type of the first PD and a present location of the first PD, and ([0026] “the connection of a powered device to a PSE causes network information for that powered device to be automatically populated in the event database … the event database 206 may provide a variety of different associations between a variety of different powered devices, PSE ports, users, and/or physical location elements ….” Emphasis added.) 
wherein assigning the first priority level to the first PD comprises:
identifying, in the set of rules, a rule specifying that devices of the device type that are positioned at the present location of the first PD are to be assigned the first priority level; and  assigning the first priority level to the first PD based on a comparison of the location and the device type to the rule.  
([0065] – [0066] “powered devices in the power provisioning system 200 may be assigned priority or criticality scores … some powered devices may be assigned high priorities/criticalities such that they are never powered down (e.g., a shared powered IP phone in a common area, an IP phone designated for use in emergency situations, an IP camera, etc.), some powered devices may be assigned medium priorities/criticalities such that they are only powered down in some situations (e.g., a powered IP phone may only be powered down subsequent to a determination of whether it is currently being used), and some powered devices may be assigned low priorities/criticalities such that they are powered down whenever associated second event information is received for them ….” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Ramalingam  with the teaching of Diab ‘583 as both references are directed to controlling power in computing systems. Moreover, Ramalingam improves on Diab ‘583’s teaching of provisioning limited power at a PSE based on device priority (Diab ‘583 [0070] – [0072]) by teaching a technique which further associates device power provisioning priority with forecasted use (Ramalingam [0065]) thus conserving power in the system.
Regarding Claim 6,
 Diab ‘583 does not teach wherein the first identification information comprises a present location of the first PD and a device type of the first PD, and wherein assigning the first priority level to the first PD comprises: determining a present time of day; identifying, in the set of rules, a first rule specifying that the present location of the first PD is associated with the present level of available power at the present time of day; identifying, in the set of rules, a second rule specifying that devices of the first device type that are positioned at the present location of the first PD are to be assigned the first priority level at the present time of day; and  assigning the first priority level to the first PD based on a comparison of the location, the device type, and the time of day to the first rule and the second rule.  
Ramalingam teaches wherein the first identification information comprises a present location of the first PD and a device type of the first PD, and ([0026] “the connection of a powered device to a PSE causes network information for that powered device to be automatically populated in the event database … the event database 206 may provide a variety of different associations between a variety of different powered devices, PSE ports, users, and/or physical location elements ….” Emphasis added.) 
wherein assigning the first priority level to the first PD comprises:
determining a present time of day; ([0043] “at decision block 604 the controller 202 may monitor the current time and the event database 206, and the first event information is received by the controller 202 when the current time corresponds to the beginning of a scheduled area use”) 
identifying, in the set of rules, a first rule specifying that the present location of the first PD is associated with the present level of available power at the present time of day; ([0066] – [0067] “the priority/criticality scores discussed above for the powered devices may be taken into account for possible emergency situations. For example, some subset of powered IP phones may be designated with a criticality score such that if no users are located in the physical location, all of those powered IP phones are not provided power … dynamic powering of powered devices via PSEs in response to events detected and reported through a network …  associate users, locations, computing devices, scheduled area uses, and emergency alerts with each of those powered devices as well” Emphasis added. i.e. The PD is ssociated with the time/place and with the present power level of the PSE.) 
identifying, in the set of rules, a second rule specifying that devices of the first device type that are positioned at the present location of the first PD are to be assigned the first priority level at the present time of day; and ([0047] “first event information that included the current time coinciding with the beginning of a scheduled area use by the controller 202 … to determine a powered device that is associated with the scheduled area use identified by the first event information….”) 
 assigning the first priority level to the first PD based on a comparison of the location, the device type, and the time of day to the first rule and the second rule. ([0065] “powered devices in the power provisioning system 200 may be assigned priority or criticality scores … some powered devices may be assigned high priorities/criticalities such that they are never powered down (e.g., a shared powered IP phone in a common area, an IP phone designated for use in emergency situations, an IP camera, etc.), some powered devices may be assigned medium priorities/criticalities such that they are only powered down in some situations (e.g., a powered IP phone may only be powered down subsequent to a determination of whether it is currently being used), and some powered devices may be assigned low priorities/criticalities such that they are powered down whenever associated second event information is received for them ….” Emphasis added.) 

Claim(s) 18-19
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 5-6. Therefore claim(s)18-19 is/are rejected under the same reasoning set forth above over Diab ‘583 in view of Ramalingam.
Claim(s) 7
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diab et al., US 20060143583 A1, (“Diab ‘583”) in view of Ferentz et al., US 20050272402 A1, (“Ferentz”).
Regarding Claim 7,
 Diab ‘583 does not teach wherein determining that power can presently be supplied to the first PD without violating the policy comprises: calculating a sum of wattage ratings for a plurality of additional PDs connected to the computer network; calculating a difference by subtracting the sum from the present level of available power; and determining that a wattage rating of the first PD does not exceed the difference. 
Diab ‘583 goes on to teach that the power requirements of each PD are gathered and maintained in its priority database for determining which PDS to provide power during power failure.. ([0072] - [0075] and Fig. 6) 
Ferentz teaches wherein determining that power can presently be supplied to the first PD without violating the policy comprises:
calculating a sum of wattage ratings for a plurality of additional PDs connected to the computer network; ([0054] “In step 2010, the power consumption through active ports 40 of the attached power over Ethernet managing circuits 30 is input, and designated Pconsump. Pconsump represents the total power consumption of the PDs….”;
See also [0074], Table 1, indicating the units of power in use are Watts.) 
calculating a difference by subtracting the sum from the present level of available power; ([0055], Equation 1: Pover = Pbudget - Pconsump; See also [0053] which defines Pbudget as the available power level )  and
determining that a wattage rating of the first PD does not exceed the difference. ([0054] “In step 2020, Pbudget is compared with Pconsump. In the event that Pbudget is greater than or equal to Pconsump, i.e. power being drawn is within budget ….” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ferentz with the teaching of Diab ‘583 as both references are directed to controlling power in computing systems. Moreover, Ferentz improves on Diab ‘583’s teaching of provisioning power to prioritized PDS based on power supply changes (Diab ‘583 [0013]) by teaching a technique which removes excess demand based on calculated, anticipated power consumption values and priority, thus allowing for additional PDs to remain powered, thus improving power control and stability in the system. (Ferentz [0060]) 
Claim(s) 10-13
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diab et al., US 20060143583 A1, (“Diab ‘583”) in view of Diab et al., US 20050262364 A1, (“Diab ‘364”) in further view of Giat et al., US 20060053324 A1, (“Gait”).
Regarding Claim 10,
 Diab ‘583 in view of Diab ‘364 does not teach wherein the set of actions further comprises calculating a sum of wattage ratings for the PDs in the set of PDs, and wherein the system further comprises a server with a memory and instructions thereon that, when executed by a processor at the server, perform the following set of additional actions: receiving, from each respective PSE in the portion of the computer network, the sum of wattage ratings for the PDs in the set of PDs that are connected to the set of ports located on the respective PSE; calculating an overall sum of the sums received from the respective PSEs in the portion of the computer network; calculating an updated present level of available power for the portion of the computer network by subtracting the overall sum from an overall amount of power allocated to the portion of the computer network; and sending the updated present level of available power to each respective PSE in the portion of the computer network. 
Diab ‘583 goes on to teach that the power requirements of each PD are gathered and maintained in its priority database for determining which PDS to provide power during power failure.. ([0072] - [0075] and Fig. 6) 
 Gait teaches wherein the set of actions further comprises calculating a sum of wattage ratings for the PDs in the set of PDs, and  ([0084] “in stage 1100 an updated power budget for each PoE device 130 is determined as a function of the available total power input in stage 1030 and the total power consumption or power allocation by classification input in stage 1080. … a combination of actual power consumption and allocation may be utilized. For example in the event of that allocation is utilized, power consumption is further reviewed to ensure that no PoE devices 130 have power consumption in excess of allocation due to a PD 50 drawing more power than was allocated by PoE managing circuit 40.”; See also [0102] describing the PD consumption values in terms of Watts) 
wherein the system further comprises a server with a memory and instructions thereon that, when executed by a processor at the server, perform the following set of additional actions: (Fig. 2A element 170) 
receiving, from each respective PSE in the portion of the computer network, the sum of wattage ratings for the PDs in the set of PDs that are connected to the set of ports located on the respective PSE;  calculating an overall sum of the sums received from the respective PSEs in the portion of the computer network; ([[0078] “each PoE controller 160 and PoE managing circuit 40. In one embodiment the power usage reported by PoE controller 160 comprises power being transmitted to connected PDs 50”) 
calculating an updated present level of available power for the portion of the computer network ([0084] “In the event that in stage 1090 available power is found, in stage 1100 an updated power budget for each PoE device 130 is determined as a function of the available total power input in stage 1030 and the total power consumption or power allocation by classification input in stage 1080”) by subtracting the overall sum from an overall amount of power allocated to the portion of the computer network; and ([0078] - [0079] “In stage 1030 information regarding the total available power for powering the ports identified in stages 1000 and 1010 is input. In an exemplary embodiment status information 125 in combination with current indicator 127 provides information regarding power availability … In stage 1040 a power budget is determined for each PoE device 130.”; See also [0083] “In stage 1090 power availability is determined as a function of the available total power input in stage 1030 and the total power consumption or power allocation by classification input in stage 1080.” ) 
 sending the updated present level of available power to each respective PSE in the portion of the computer network. (0058] “Each PoE controller 160 is preferably operable to receive a power budget from management module 170 and to apply power to ports attached to PoE device 130 via PoE managing circuits 40 in accordance with the received budget.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gait with the teaching of Diab ‘583 as both references are directed to controlling power in computing systems. Moreover, Gait improves on Diab ‘583’s teaching of provisioning power to prioritized PDS based on power supply changes (Diab ‘583 [0013]) by teaching a technique which removes excess demand based on calculated, anticipated power consumption values and priority, thus allowing for additional PDs to remain powered, thus improving power control and stability in the system. (Gait [0052]) 
Regarding Claim 11,
 Diab ‘583 in view of Diab ‘364 does not teach wherein the set of actions further comprises:
determining, based on the priority levels and the updated present level of available power for a portion of the computer network that includes the respective PSE, that power can no longer presently be supplied to the complete set of PDs via the set of ports without violating the policy; 
selecting, from the set of PDs, a preferred subset of the PDs that have been assigned a higher priority level than a remainder subset of the PDs; and
 in response to the selecting:
supplying power from the respective PSE to the preferred subset of the PDs via a first subset of the Ethernet cables that connect the preferred subset of the PDs to a first subset of the ports, and refraining from supplying power from the respective PSE to the remainder subset of PDs via a second subset of the Ethernet cables that connect the remainder subset of the PDs to a remainder subset of the ports.
Gait teaches the set of actions further comprises:
determining, based on the priority levels and the updated present level of available power for a portion of the computer network that includes the respective PSE, that power can no longer presently be supplied to the complete set of PDs via the set of ports without violating the policy; ([0084] “In the event that in stage 1090 available power is found, in stage 1100 an updated power budget for each PoE device 130 is determined as a function of the available total power input in stage 1030 and the total power consumption or power allocation by classification input in stage 1080.”; See also [0079] “the power budget is determined in accordance with priority, thus PoE devices 130 exhibiting high priority ports are allocated a power budget ahead of PoE devices 130 exhibiting exclusively low priority ports.”) 
selecting, from the set of PDs, a preferred subset of the PDs that have been assigned a higher priority level than a remainder subset of the PDs; ([0084] “he unused power is allocated in accordance with priority, thus PoE devices 130 exhibiting high priority ports are allocated unused power ahead of PoE devices 130 exhibiting exclusively low priority ports”; see also [0008] “some PDs must be disabled so as to avoid an excess load on the remaining power sources which may result in overall system failure or shut down. Furthermore, the PDs which are not to be disabled are preferably to be shielded from any adverse effect from the failed power source. This requires rapid action in the case of power source failure, preferably by disabling or reducing power drawn by sufficient port”) and
 in response to the selecting:
supplying power from the respective PSE to the preferred subset of the PDs via a first subset of the Ethernet cables that connect the preferred subset of the PDs to a first subset of the ports, and refraining from supplying power from the respective PSE to the remainder subset of PDs via a second subset of the Ethernet cables that connect the remainder subset of the PDs to a remainder subset of the ports. ([0078] – [0079] “In an exemplary embodiment a total of 3 independent priority levels are established. In stage 1030 information regarding the total available power for powering the ports identified in stages 1000 and 1010 is input … In one embodiment the power usage reported by PoE controller 160 comprises power being transmitted to connected PDs 50, and therefore does not comprise power utilized by PoE controller 160 and PoE managing circuit 40 … a power budget is determined for each PoE device 130 … the power budget is determined in accordance with priority, thus PoE devices 130 exhibiting high priority ports are allocated a power budget ahead of PoE devices 130 exhibiting exclusively low priority ports.” i.e. lower priority ports are not provided power when the budget is exhausted.) 
Regarding Claim 12,
 Diab ‘583 in view of Diab ‘364 does not teach
wherein selecting the preferred group of PDs comprises:
calculating an additional sum of wattage ratings for the PDs in the preferred subset;
determining that the additional sum does not exceed the updated present level of available power for the portion of the computer network that includes the respective PSE;
determining a difference by subtracting the sum from the updated present level of available power; and
 determining that no PD in the remainder subset has a wattage rating that is less than or equal to the difference.  
Gait teaches wherein selecting the preferred group of PDs comprises:
calculating an additional sum of wattage ratings for the PDs in the preferred subset; ([0084] “in stage 1100 an updated power budget for each PoE device 130 is determined as a function of the available total power input in stage 1030 and the total power consumption or power allocation by classification input in stage 1080. … a combination of actual power consumption and allocation may be utilized. For example in the event of that allocation is utilized, power consumption is further reviewed to ensure that no PoE devices 130 have power consumption in excess of allocation due to a PD 50 drawing more power than was allocated by PoE managing circuit 40.”; See also [0102] describing the PD consumption values in terms of Watts)
determining that the additional sum does not exceed the updated present level of available power for the portion of the computer network that includes the respective PSE; determining a difference by subtracting the sum from the updated present level of available power; and  determining that no PD in the remainder subset has a wattage rating that is less than or equal to the difference. ([0078] – [0079] “In an exemplary embodiment a total of 3 independent priority levels are established. In stage 1030 information regarding the total available power for powering the ports identified in stages 1000 and 1010 is input … In one embodiment the power usage reported by PoE controller 160 comprises power being transmitted to connected PDs 50, and therefore does not comprise power utilized by PoE controller 160 and PoE managing circuit 40 … a power budget is determined for each PoE device 130 … the power budget is determined in accordance with priority, thus PoE devices 130 exhibiting high priority ports are allocated a power budget ahead of PoE devices 130 exhibiting exclusively low priority ports.” i.e. lower priority ports are not provided power when the budget is exhausted.)
Regarding Claim 13,
 Diab ‘583 teaches  wherein the portion of the computer network is a geographical site, (Diab ‘583 Fig. 1; a person having ordinary skill in the art at the time the claimed invention was filed would know Diab ‘583’s networking and power equipment are located at some place – a geographical site giving the claim the BRI – such as a server room, etc.. )  and wherein the overall amount of power allocated to the portion of the computer network is specified in the policy.  (Diab ‘583 [0072]-[0073] “power profile information 119 associated with a network device, user, (or other entity) can be stored in a repository such as in the network device itself (e.g., the PD) or in a network server … Prior to modifying attributes of power signals from power sourcing equipment 110 to network devices 170 based on the retrieved power profile information 119 ….”;See also [0070] - [0071];
i.e. power to PDs attached to Fig. 1, element 110 are described in the policy) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FERENTZ et al., US 20100030392 A1for its teaching of managing power budgets in a PSE/PD network.
Diab et al., US 20080005600 A1, for its teaching of managing power budgets in an enterprise enviroment;
Yam et al, US 20200076628 A1, for its teaching of prioritizing power distribution in a POE network; 
Mancey et al, US 20040230846 A1, for its teaching of prioritized power distribution in a POE network; and
Stanford et al., US 20070110360 A1, for its teaching of dynamically allocating power to PDs in a POE environment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187                

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187